DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-6, drawn to product of sandwich laminate, classified in
B32B5/26.
II. 	Claims 7-8, drawn to method of producing a sandwich structure, classified in B29C 71/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process which does not heating the sandwich laminate to allow said layer forming a core to expand at a selected expansion ratio. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I and II requires searches in different fields and classes.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lisa Lint on 1/5/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation " reinforcement fibers" in claim 1.  There are two type of reinforcement fibers in claim 1, one type is skin layer, one type is in core layer. Please be more specific and clarify what the reinforcement fiber in claim 2 refers to? The core layer?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Greulich et al. (US20050003721), and further in view of Tsuchiya et al. (US20090208721). 

    PNG
    media_image1.png
    501
    799
    media_image1.png
    Greyscale

As to claim 1. Greulich et al. discloses a sandwich laminate (see e.g. joining of different thermoplastic polymers in abstract or hard TP and soft TP in Par. 64 in a sheet form in Par. 52, with the ISS sheets between the materials in Par. 31, more than two such as three thermoplastic (TP) maybe bonded together by placing an ISS between each of the TP sheets, and then (melt) laminating the assembly to form melt bonds between the TPs and the ISSs in Par. 50) comprising: 
as a layer forming a core, a sheet-form intermediate substrate(see e.g. sheet form in Par. 52) obtained by impregnating a mat composed of reinforcement fibers (see e.g. molded component comprising second thermoplastic comprise ISS in Par. 51-52, ISS sheet that can be formed with fabric in Par. 32, that can be made from fibers in Par. 36 that can be woven or nonwoven or spun laced in Par. 37) with a thermoplastic resin (B) (see e.g. second thermoplastic TP in Par. 51, that is readily crosslinkable thermoplastic in Par. 49); and 
as layers forming a skin, sheet-form intermediate substrates each obtained by impregnating continuous reinforcement fiber(s) with a thermoplastic resin (A) (see e.g. molded component comprising first thermoplastic comprise ISS in Par. 51-52, one type of first or second thermoplastic TP is not easily crosslinkable, and which has melting point above about 30 degree in Par. 40. ISS sheet that can be formed with fabric in Par. 32, that can be made from fibers in Par. 36 that can be woven or nonwoven or spun laced in Par. 37), 
wherein 
at least said sheet-form intermediate substrate has a thermal expansibility (see e.g. thermal expansibility is inherent property of the thermoplastic resin within the intermediate substrate, since Par. 30 of Greulich et al. disclose a same type of thermoplastic as claimed in claim 6 of instant application. Thus, it is expected that the thermal expansibility of the intermediate layer of Greulich et al. are same or almost the same as the thermal expansibility of the intermediate layer of the instant application). 
the usable temperature region of said thermoplastic resin (A) constituting said layers forming a skin and that of said thermoplastic resin (B) constituting said layer forming a core overlap each other over a temperature range of at least 5°C (see e.g. first thermoplastic and second thermoplastic are melt bonded and they are different in claim 17, one type of first or second thermoplastic TP is not easily crosslinkable, and which has melting point above about 30 degree in Par. 40), 
said thermoplastic resin (A) has a temperature region that does not melt at a lower limit of said usable temperature region of said thermoplastic resin (B) (see e.g. see e.g. first thermoplastic and second thermoplastic are melt bonded and they are different in claim 17, one type of first or second thermoplastic TP is not easily crosslinkable, and which has melting point above about 30 degree in Par. 40), 
said reinforcement fibers contained in said mat penetrate through interface layers formed by said thermoplastic resin (A) constituting said layers forming a skin and said thermoplastic resin (B) constituting said layer forming a core (see e.g. It is believed that during the melt bonding step the TP "penetrates" the irregularities on the surface, or below or through the surface through pores, voids and/or other channels (if they exist).  When the TP solidifies, it is mechanically locked into and/or onto these irregularities and, if present, pores, voids and/or other channels in Par. 38-39, thus the reinforcement fiber layer porous ISS penetrate through interface layers in between Thermoplastic A and thermoplastic B), and 
Greulich et al. discloses irregular surface means that the surface has irregularities in or on it that will aid in mechanically locking to it any molten material which flows into or onto the surface and the irregularities thereon, and when the molten material subsequently solidifies it causes the material to be mechanically locked (i.e. bonded) to the irregular surface in Par. 25. Greulich et al. discloses during this contact, usually some pressure (i.e. force) will be applied to cause the TP to flow onto and perhaps penetrate some of the pores or irregularities on the surface of the ISS.  The TP is then allowed to cool, or otherwise become solid in Par. 28. Greulich et al. discloses It is believed that during the melt bonding step the TP "penetrates" the irregularities on the surface, or actually below or through the surface through pores, voids and/or other channels (if they exist).  When the TP solidifies, it is mechanically locked into and/or onto these irregularities and, if present, pores, voids and/or other channels in Par. 39. Greulich et al. discloses once the bonded structure is formed, in many instance the bonded interfaces are not the weak point in the structure.  That is in many instances attempts to peel the two TPs from each other (TPs in the sense of during the melt bonding process) results in cohesive failure of one of the TPs or ISS, illustrating that material's inherent strength is the weak point of the bonded assembly in par. 60.
Greulich et al. however does not explicitly discloses said thermoplastic resin (A) constituting said layers forming a skin and said thermoplastic resin (B) constituting said layer forming a core form interface layers each with a concave-convex shape having a maximum height Ry of not less than 50 µm and an average roughness Rz of not less than 30 µm).
Tsuchiya et al. disclose a molded melt joining bonded laminate, wherein in order to improve the anchor effect of the thermoplastic resin (A), the maximum impregnation depth h of the thermoplastic resin (A) to the fiber reinforced composite material (I) is made to be 10 .mu.m or more.  This requirement in the molded article 1 means that the thermoplastic resin (A) and the fiber reinforced composite material (I) are strongly joined, that is, that a strong anchor effect by the reinforcing fibers is exhibited.  The maximum impregnation depth h is, more preferably, 20 .mu.m or more, and further preferably, 30 .mu.m or more.  The upper limit of the maximum impregnation depth h is not especially limited, but if it is approximately 1,000 .mu.m at least, there is practically no problem in Par. 8, 10, 55, claims 14-15. 

    PNG
    media_image2.png
    515
    634
    media_image2.png
    Greyscale

Both Greulich et al. and Tsuchiya et al. are analogous in the field of melting bonded thermoplastic laminate that is desired to have thermoplastic melt flowed to the joined surface, it would have been obvious for a person with ordinary skills in the art to modify the thermoplastic melted adjoining interface surface in between the thermoplastic resin (A) constituting said layers forming a skin and said thermoplastic resin (B) constituting said layer forming a core such that TP A and TP B adjoining touching interface surface will have a concave-convex shape having a maximum The maximum impregnation depth h of 30 .mu.m or more as taught by Tsuchiya et al. so that a strong anchor effect is ensured in between the thermoplastic adjoining surfaces as suggested by Tsuchiya et al. 
As to claim 5. Greulich et al. in view of Tsuchiya discloses the sandwich laminate according to claim 1, wherein said reinforcement fibers constituting said mat are carbon fibers (see e.g. carbon fiber in Par. 36 of Greulich et al.).
As to claim 6. Greulich et al. in view of Tsuchiya discloses the sandwich laminate according to claim 1, wherein said thermoplastic resins (A) and (B) are a combination of resins selected from the group consisting of polyolefin-based resins, polyamide-based resins, polyester-based resins, polycarbonate-based resins, polystyrene- based resins, PPS-based resins, polyether ketone-based resins and modified polyphenylene ether- based resins (see e.g. Par. 30 of of Greulich et al.).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Greulich et al. (US20050003721) and Tsuchiya et al. (US20090208721), and further in view of Klethi et al. (US20120121885). 
As to claim 2, Greulich et al. discloses the ISS sheet may formed in many ways in Par. 32. 
Greulich et al. in view of Tsuchiya does not discloses the sandwich laminate according to claim 1, wherein, in said mat, the reinforcement fibers are discontinuous reinforcement fibers dispersed in a substantially monofilament form. 
Klethi et al. discloses the bridging fibers in between joining sheet composite can also be monofilament fibers in Par. 36, that can runs all the way through the core in Par. 44, Par. 47. Klethi et al. discloses the bridging fibers can be introduced obliquely relative to this interface 18 between sheets, with the angle being able to be positive or negative or one part with a positive angle and another part with a negative angle within the same core in par. 48. Klethi et al. discloses the angle varies in particular and commonly between 45.degree.  and 90.degree. in Par. 49. 
Both Greulich et al. in view of Tsuchiya, and Klethi et al. are analogous in the field of fiber materials adjoining resin sheet laminate layers, it would have been obvious for a person with ordinary skills in the art to modify the fiber layer or ISS layer of Greulich et al. in view of Tsuchiya to be (or additional include) discontinuous reinforcement fibers dispersed in a substantially random monofilament form in particular with a obliquely angle relative to the adjoining interface between 45.degree.  and 90.degree throughout the whole thickness of the core as taught by Klethi et al. in order to further ensure the mechanical bonding throughout the entire core layer and achieve a strong mechanical bond laminate as suggested by Klethi et al. 
As to claim 3. Greulich et al. in view of Tsuchiya and Klethi et al. discloses the sandwich laminate according to claim 1, wherein, in said mat, the reinforcement fibers are discontinuous reinforcement fibers that are randomly dispersed in a monofilament form(see e.g. Klethi et al. discloses the bridging fibers in between joining sheet composite can also be monofilament fibers in Par. 36, that can runs all the way through the core in Par. 44, Par. 47) .
As to claim 4. Greulich et al. in view of Tsuchiya and Klethi et al. discloses the sandwich laminate according to claim 1, wherein said reinforcement fibers in said interface layers have an anti-plane angle Ɵz of 50 or larger(see e.g. Klethi et al. discloses the bridging fibers can be introduced obliquely relative to this interface 18 between sheets, with the angle being able to be positive or negative or one part with a positive angle and another part with a negative angle within the same core in par. 48. Klethi et al. discloses the angle varies in particular and commonly between 45.degree.  and 90.degree. in Par. 49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hermann et al. (US 20080075911). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783